Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 1 of 16 Page ID #:192




  1

  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
           DIANE BENTON, an individual;
 11        DAVID BENTON, an individual,              Case No. 2:19-cv-09830-VAP-GJS
 12                   Plaintiff,
                                                      STIPULATED PROTECTIVE
 13              v.                                   ORDER1
 14        NATIONAL RAILROAD
           PASSENGER CORPORATION, a
 15        Federal Corporation Created by
           Congress (Amtrak),
 16
                      Defendant.
 17

 18

 19   1.      A. PURPOSES AND LIMITATIONS
 20           Discovery in this action is likely to involve production of confidential,
 21   proprietary or private information for which special protection from public
 22   disclosure and from use for any purpose other than prosecuting this litigation may
 23   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 24   enter the following Stipulated Protective Order. The parties acknowledge that this
 25   Order does not confer blanket protections on all disclosures or responses to
 26   discovery and that the protection it affords from public disclosure and use extends
 27
      1
 28    This Stipulated Protective Order is substantially based on the model protective
      order provided under Magistrate Judge Gail J. Standish’s Procedures.
Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 2 of 16 Page ID #:193




  1   only to the limited information or items that are entitled to confidential treatment
  2   under the applicable legal principles.
  3         B. GOOD CAUSE STATEMENT
  4         This action is likely to involve production of confidential, proprietary or
  5   private information for which special protection from public disclosure and from use
  6   for any purpose other than prosecution of this action is warranted. Such confidential
  7   and proprietary materials and information consist of, among other things,
  8   confidential business or financial information, information regarding confidential
  9   business practices, or other confidential research, development, or commercial
 10   information (including information implicating privacy rights of third parties),
 11   information otherwise generally unavailable to the public, or which may be
 12   privileged or otherwise protected from disclosure under state or federal statutes,
 13   court rules, case decisions, or common law. Accordingly, to expedite the flow of
 14   information, to facilitate the prompt resolution of disputes over confidentiality of
 15   discovery materials, to adequately protect information the parties are entitled to keep
 16   confidential, to ensure that the parties are permitted reasonable necessary uses of
 17   such material in preparation for and in the conduct of trial, to address their handling
 18   at the end of the litigation, and serve the ends of justice, a protective order for such
 19   information is justified in this matter. It is the intent of the parties that information
 20   will not be designated as confidential for tactical reasons and that nothing be so
 21   designated without a good faith belief that it has been maintained in a confidential,
 22   non-public manner, and there is good cause why it should not be part of the public
 23   record of this case.
 24         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 25           The parties further acknowledge, as set forth in Section 12.3, below, that this
 26   Stipulated Protective Order does not entitle them to file confidential information
 27   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 28
                                                  2
Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 3 of 16 Page ID #:194




  1   and the standards that will be applied when a party seeks permission from the court
  2   to file material under seal.
  3         There is a strong presumption that the public has a right of access to judicial
  4   proceedings and records in civil cases. In connection with non-dispositive motions,
  5   good cause must be shown to support a filing under seal. See Kamakana v. City and
  6   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  7   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
  8   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
  9   require good cause showing), and a specific showing of good cause or compelling
 10   reasons with proper evidentiary support and legal justification, must be made with
 11   respect to Protected Material that a party seeks to file under seal. The parties’ mere
 12   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 13   without the submission of competent evidence by declaration, establishing that the
 14   material sought to be filed under seal qualifies as confidential, privileged, or
 15   otherwise protectable—constitute good cause.
 16         Further, if a party requests sealing related to a dispositive motion or trial, then
 17   compelling reasons, not only good cause, for the sealing must be shown, and the
 18   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 19   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 20   each item or type of information, document, or thing sought to be filed or introduced
 21   under seal in connection with a dispositive motion or trial, the party seeking
 22   protection must articulate compelling reasons, supported by specific facts and legal
 23   justification, for the requested sealing order. Again, competent evidence supporting
 24   the application to file documents under seal must be provided by declaration.
 25         Any document that is not confidential, privileged, or otherwise protectable in
 26   its entirety will not be filed under seal if the confidential portions can be redacted.
 27   If documents can be redacted, then a redacted version for public viewing, omitting
 28   only the confidential, privileged, or otherwise protectable portions of the document,
                                                  3
Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 4 of 16 Page ID #:195




  1   shall be filed. Any application that seeks to file documents under seal in their
  2   entirety should include an explanation of why redaction is not feasible.
  3   2.     DEFINITIONS
  4          2.1    Action: [this pending federal lawsuit]. [*Option: consolidated or
  5   related actions.]
  6          2.2    Challenging Party: a Party or Non-Party that challenges the
  7   designation of information or items under this Order.
  8          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  9   how it is generated, stored or maintained) or tangible things that qualify for
 10   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 11   the Good Cause Statement.
 12          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 13   their support staff).
 14          2.5    Designating Party: a Party or Non-Party that designates information or
 15   items that it produces in disclosures or in responses to discovery as
 16   “CONFIDENTIAL.”
 17          2.6    Disclosure or Discovery Material: all items or information, regardless
 18   of the medium or manner in which it is generated, stored, or maintained (including,
 19   among other things, testimony, transcripts, and tangible things), that are produced or
 20   generated in disclosures or responses to discovery in this matter.
 21          2.7    Expert: a person with specialized knowledge or experience in a matter
 22   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 23   an expert witness or as a consultant in this Action.
 24          2.8    House Counsel: attorneys who are employees of a party to this Action.
 25   House Counsel does not include Outside Counsel of Record or any other outside
 26   counsel.
 27          2.9    Non-Party: any natural person, partnership, corporation, association or
 28   other legal entity not named as a Party to this action.
                                                 4
Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 5 of 16 Page ID #:196




  1         2.10 Outside Counsel of Record: attorneys who are not employees of a
  2   party to this Action but are retained to represent or advise a party to this Action and
  3   have appeared in this Action on behalf of that party or are affiliated with a law firm
  4   that has appeared on behalf of that party, and includes support staff.
  5         2.11 Party: any party to this Action, including all of its officers, directors,
  6   employees, consultants, retained experts, and Outside Counsel of Record (and their
  7   support staffs).
  8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  9   Discovery Material in this Action.
 10         2.13 Professional Vendors: persons or entities that provide litigation
 11   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 13   and their employees and subcontractors.
 14         2.14 Protected Material: any Disclosure or Discovery Material that is
 15   designated as “CONFIDENTIAL.”
 16         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 17   Material from a Producing Party.
 18
      3.    SCOPE
            The protections conferred by this Stipulation and Order cover not only
 19
      Protected Material (as defined above), but also (1) any information copied or
 20
      extracted from Protected Material; (2) all copies, excerpts, summaries, or
 21
      compilations of Protected Material; and (3) any testimony, conversations, or
 22
      presentations by Parties or their Counsel that might reveal Protected Material.
 23
            Any use of Protected Material at trial shall be governed by the orders of the
 24
      trial judge. This Order does not govern the use of Protected Material at trial.
 25
      4.    DURATION
 26
            FINAL DISPOSITION of the action is defined as the conclusion of any
 27
      appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
 28
                                                 5
Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 6 of 16 Page ID #:197




  1   has run. Except as set forth below, the terms of this protective order apply through
  2   FINAL DISPOSITION of the action. The parties may stipulate that the they will be
  3   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
  4   but will have to file a separate action for enforcement of the agreement once all
  5   proceedings in this case are complete.
  6         Once a case proceeds to trial, information that was designated as
  7   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
  8   as an exhibit at trial becomes public and will be presumptively available to all
  9   members of the public, including the press, unless compelling reasons supported by
 10   specific factual findings to proceed otherwise are made to the trial judge in advance
 11   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 12   showing for sealing documents produced in discovery from “compelling reasons”
 13   standard when merits-related documents are part of court record). Accordingly, for
 14   such materials, the terms of this protective order do not extend beyond the
 15   commencement of the trial.
 16   5.    DESIGNATING PROTECTED MATERIAL
 17         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 18   Each Party or Non-Party that designates information or items for protection under
 19   this Order must take care to limit any such designation to specific material that
 20   qualifies under the appropriate standards. The Designating Party must designate for
 21   protection only those parts of material, documents, items or oral or written
 22   communications that qualify so that other portions of the material, documents, items
 23   or communications for which protection is not warranted are not swept unjustifiably
 24   within the ambit of this Order.
 25         Mass, indiscriminate or routinized designations are prohibited. Designations
 26   that are shown to be clearly unjustified or that have been made for an improper
 27   purpose (e.g., to unnecessarily encumber the case development process or to impose
 28
                                                6
Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 7 of 16 Page ID #:198




  1   unnecessary expenses and burdens on other parties) may expose the Designating
  2   Party to sanctions.
  3         If it comes to a Designating Party’s attention that information or items that it
  4   designated for protection do not qualify for protection, that Designating Party must
  5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  6         5.2      Manner and Timing of Designations. Except as otherwise provided in
  7   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  9   under this Order must be clearly so designated before the material is disclosed or
 10   produced.
 11         Designation in conformity with this Order requires:
 12               (a) for information in documentary form (e.g., paper or electronic
 13   documents, but excluding transcripts of depositions or other pretrial or trial
 14   proceedings), that the Producing Party affix at a minimum, the legend
 15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 16   contains protected material. If only a portion of the material on a page qualifies for
 17   protection, the Producing Party also must clearly identify the protected portion(s)
 18   (e.g., by making appropriate markings in the margins).
 19         A Party or Non-Party that makes original documents available for inspection
 20   need not designate them for protection until after the inspecting Party has indicated
 21   which documents it would like copied and produced. During the inspection and
 22   before the designation, all of the material made available for inspection shall be
 23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 24   documents it wants copied and produced, the Producing Party must determine which
 25   documents, or portions thereof, qualify for protection under this Order. Then,
 26   before producing the specified documents, the Producing Party must affix the
 27   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 28   portion of the material on a page qualifies for protection, the Producing Party also
                                                  7
Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 8 of 16 Page ID #:199




  1   must clearly identify the protected portion(s) (e.g., by making appropriate markings
  2   in the margins).
  3               (b) for testimony given in depositions that the Designating Party identifies
  4   the Disclosure or Discovery Material on the record, before the close of the
  5   deposition all protected testimony.
  6               (c) for information produced in some form other than documentary and
  7   for any other tangible items, that the Producing Party affix in a prominent place on
  8   the exterior of the container or containers in which the information is stored the
  9   legend “CONFIDENTIAL.” If only a portion or portions of the information
 10   warrants protection, the Producing Party, to the extent practicable, shall identify the
 11   protected portion(s).
 12         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 13   failure to designate qualified information or items does not, standing alone, waive
 14   the Designating Party’s right to secure protection under this Order for such material.
 15   Upon timely correction of a designation, the Receiving Party must make reasonable
 16   efforts to assure that the material is treated in accordance with the provisions of this
 17   Order.
 18   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 19         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 20   designation of confidentiality at any time that is consistent with the Court’s
 21   Scheduling Order.
 22         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 23   resolution process under Local Rule 37.1 et seq.
 24         6.3      The burden of persuasion in any such challenge proceeding shall be on
 25   the Designating Party. Frivolous challenges, and those made for an improper
 26   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 27   parties) may expose the Challenging Party to sanctions. Unless the Designating
 28   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                  8
Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 9 of 16 Page ID #:200




  1   continue to afford the material in question the level of protection to which it is
  2   entitled under the Producing Party’s designation until the Court rules on the
  3   challenge.
  4

  5   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  6         7.1      Basic Principles. A Receiving Party may use Protected Material that is
  7   disclosed or produced by another Party or by a Non-Party in connection with this
  8   Action only for prosecuting, defending or attempting to settle this Action. Such
  9   Protected Material may be disclosed only to the categories of persons and under the
 10   conditions described in this Order. When the Action has been terminated, a
 11   Receiving Party must comply with the provisions of section 13 below (FINAL
 12   DISPOSITION).
 13         Protected Material must be stored and maintained by a Receiving Party at a
 14   location and in a secure manner that ensures that access is limited to the persons
 15   authorized under this Order.
 16         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 17   otherwise ordered by the court or permitted in writing by the Designating Party, a
 18   Receiving Party may disclose any information or item designated
 19   “CONFIDENTIAL” only to:
 20               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 21   well as employees of said Outside Counsel of Record to whom it is reasonably
 22   necessary to disclose the information for this Action;
 23               (b) the officers, directors, and employees (including House Counsel) of
 24   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 25               (c) Experts (as defined in this Order) of the Receiving Party to whom
 26   disclosure is reasonably necessary for this Action and who have signed the
 27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 28               (d) the court and its personnel;
                                                     9
Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 10 of 16 Page ID #:201




   1             (e) court reporters and their staff;
   2             (f) professional jury or trial consultants, mock jurors, and Professional
   3   Vendors to whom disclosure is reasonably necessary for this Action and who have
   4   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   5             (g) the author or recipient of a document containing the information or a
   6   custodian or other person who otherwise possessed or knew the information;
   7             (h) during their depositions, witnesses, and attorneys for witnesses, in the
   8   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   9   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  10   not be permitted to keep any confidential information unless they sign the
  11   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  12   agreed by the Designating Party or ordered by the court. Pages of transcribed
  13   deposition testimony or exhibits to depositions that reveal Protected Material may
  14   be separately bound by the court reporter and may not be disclosed to anyone except
  15   as permitted under this Stipulated Protective Order; and
  16             (i) any mediator or settlement officer, and their supporting personnel,
  17   mutually agreed upon by any of the parties engaged in settlement discussions.
  18   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  19         IN OTHER LITIGATION
  20         If a Party is served with a subpoena or a court order issued in other litigation
  21   that compels disclosure of any information or items designated in this Action as
  22   “CONFIDENTIAL,” that Party must:
  23             (a) promptly notify in writing the Designating Party. Such notification
  24   shall include a copy of the subpoena or court order;
  25             (b) promptly notify in writing the party who caused the subpoena or order
  26   to issue in the other litigation that some or all of the material covered by the
  27   subpoena or order is subject to this Protective Order. Such notification shall include
  28   a copy of this Stipulated Protective Order; and
                                                  10
Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 11 of 16 Page ID #:202




   1             (c) cooperate with respect to all reasonable procedures sought to be
   2   pursued by the Designating Party whose Protected Material may be affected.
   3         If the Designating Party timely seeks a protective order, the Party served with
   4   the subpoena or court order shall not produce any information designated in this
   5   action as “CONFIDENTIAL” before a determination by the court from which the
   6   subpoena or order issued, unless the Party has obtained the Designating Party’s
   7   permission. The Designating Party shall bear the burden and expense of seeking
   8   protection in that court of its confidential material and nothing in these provisions
   9   should be construed as authorizing or encouraging a Receiving Party in this Action
  10   to disobey a lawful directive from another court.
  11   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  12         PRODUCED IN THIS LITIGATION
  13             (a) The terms of this Order are applicable to information produced by a
  14   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  15   produced by Non-Parties in connection with this litigation is protected by the
  16   remedies and relief provided by this Order. Nothing in these provisions should be
  17   construed as prohibiting a Non-Party from seeking additional protections.
  18             (b) In the event that a Party is required, by a valid discovery request, to
  19   produce a Non-Party’s confidential information in its possession, and the Party is
  20   subject to an agreement with the Non-Party not to produce the Non-Party’s
  21   confidential information, then the Party shall:
  22                (1) promptly notify in writing the Requesting Party and the Non-Party
  23   that some or all of the information requested is subject to a confidentiality
  24   agreement with a Non-Party;
  25                (2) promptly provide the Non-Party with a copy of the Stipulated
  26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  27   specific description of the information requested; and
  28                (3) make the information requested available for inspection by the
                                                 11
Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 12 of 16 Page ID #:203




   1   Non-Party, if requested.
   2             (c) If the Non-Party fails to seek a protective order from this court within
   3   14 days of receiving the notice and accompanying information, the Receiving Party
   4   may produce the Non-Party’s confidential information responsive to the discovery
   5   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   6   not produce any information in its possession or control that is subject to the
   7   confidentiality agreement with the Non-Party before a determination by the court.
   8   Absent a court order to the contrary, the Non-Party shall bear the burden and
   9   expense of seeking protection in this court of its Protected Material.
  10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  11         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  12   Protected Material to any person or in any circumstance not authorized under this
  13   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  14   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  15   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  16   persons to whom unauthorized disclosures were made of all the terms of this Order,
  17   and (d) request such person or persons to execute the “Acknowledgment and
  18   Agreement to Be Bound” that is attached hereto as Exhibit A.
  19   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  20         PROTECTED MATERIAL
  21         When a Producing Party gives notice to Receiving Parties that certain
  22   inadvertently produced material is subject to a claim of privilege or other protection,
  23   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  24   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  25   procedure may be established in an e-discovery order that provides for production
  26   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  27   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  28   communication or information covered by the attorney-client privilege or work
                                                 12
Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 13 of 16 Page ID #:204




   1   product protection, the parties may incorporate their agreement in the stipulated
   2   protective order submitted to the court.
   3   12.   MISCELLANEOUS
   4         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   5   person to seek its modification by the Court in the future.
   6         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   7   Protective Order, no Party waives any right it otherwise would have to object to
   8   disclosing or producing any information or item on any ground not addressed in this
   9   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  10   ground to use in evidence of any of the material covered by this Protective Order.
  11         12.3 Filing Protected Material. A Party that seeks to file under seal any
  12   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  13   may only be filed under seal pursuant to a court order authorizing the sealing of the
  14   specific Protected Material at issue. If a Party’s request to file Protected Material
  15   under seal is denied by the court, then the Receiving Party may file the information
  16   in the public record unless otherwise instructed by the court.
  17   13.   FINAL DISPOSITION
  18         After the final disposition of this Action, as defined in paragraph 4, within 60
  19   days of a written request by the Designating Party, each Receiving Party must return
  20   all Protected Material to the Producing Party or destroy such material. As used in
  21   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  22   summaries, and any other format reproducing or capturing any of the Protected
  23   Material. Whether the Protected Material is returned or destroyed, the Receiving
  24   Party must submit a written certification to the Producing Party (and, if not the same
  25   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  26   (by category, where appropriate) all the Protected Material that was returned or
  27   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  28   abstracts, compilations, summaries or any other format reproducing or capturing any
                                                  13
Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 14 of 16 Page ID #:205




   1   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   2   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   3   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   4   reports, attorney work product, and consultant and expert work product, even if such
   5   materials contain Protected Material. Any such archival copies that contain or
   6   constitute Protected Material remain subject to this Protective Order as set forth in
   7   Section 4 (DURATION).
   8                               [CONTINUED ON NEXT PAGE]

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 14
Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 15 of 16 Page ID #:206




   1   14.   VIOLATION
   2   Any violation of this Order may be punished by appropriate measures including,
   3   without limitation, contempt proceedings and/or monetary sanctions.
   4

   5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   6

   7   DATED _June 15, 2020______________________
   8

   9                                        ______
       JAMES MCCALLION
  10   THOMAS ADAMS
       Attorneys for Plaintiff
  11

  12
       DATED:__June 15, 2020______________________
  13

  14
          /s/__________________________________
  15   DERRICK LAM
       NASIM KHANSARI
  16   Attorneys for Defendant
  17
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  18

  19
       DATED: June 17, 2020
  20

  21

  22
       _____________________________________
  23   GAIL J. STANDISH
       UNITED STATES MAGISTRATE JUDGE
  24

  25

  26

  27

  28
                                               15
Case 2:19-cv-09830-VAP-GJS Document 35 Filed 06/17/20 Page 16 of 16 Page ID #:207




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on [date] in the case of Diane Benton v. National Railroad Passenger Corporation,
   9   Case No. 2:19-cv-09830-VAP-GJS. I agree to comply with and to be bound by all
  10   the terms of this Stipulated Protective Order and I understand and acknowledge that
  11   failure to so comply could expose me to sanctions and punishment in the nature of
  12   contempt. I solemnly promise that I will not disclose in any manner any
  13   information or item that is subject to this Stipulated Protective Order to any person
  14   or entity except in strict compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for enforcing the terms of this Stipulated Protective
  17   Order, even if such enforcement proceedings occur after termination of this action.
  18   I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  16
